UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05989) Exact name of registrant as specified in charter:	Putnam Global Utilities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Global Utilities Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (94.2%) (a) Shares Value Air freight and logistics (1.7%) Deutsche Post AG (Germany) 167,384 $3,474,355 Electric utilities (39.6%) American Electric Power Co., Inc. 214,550 9,150,556 Duke Energy Corp. 49,500 3,159,090 Edison International 259,235 11,790,008 Energias de Portugal (EDP) SA (Portugal) 1,035,735 2,621,313 Entergy Corp. 11,607 737,509 Exelon Corp. 25,300 764,566 FirstEnergy Corp. 184,900 7,850,854 Iberdrola SA (Spain) 965,378 4,796,098 ITC Holdings Corp. 31,000 2,435,050 NextEra Energy, Inc. 184,700 12,690,737 Northeast Utilities 25,705 995,812 NV Energy, Inc. 163,025 2,988,248 OGE Energy Corp. 23,000 1,313,990 Pinnacle West Capital Corp. 9,824 505,543 Power Grid Corp. of India, Ltd. (India) 480,976 1,042,505 PPL Corp. 330,684 9,705,575 SSE PLC (United Kingdom) 348,852 7,964,517 Gas utilities (7.7%) China Resources Gas Group, Ltd. (China) 1,302,000 2,808,888 Questar Corp. 56,300 1,104,606 Snam SpA (Italy) 551,343 2,437,969 Tokyo Gas Co., Ltd. (Japan) 1,894,000 9,305,150 Independent power producers and energy traders (11.7%) AES Corp. (The) 422,448 4,507,520 Calpine Corp. (NON) 546,500 9,432,590 Electric Power Development Co., Ltd. (Japan) 110,100 2,787,392 NRG Energy, Inc. 338,700 7,146,570 Multi-utilities (24.8%) Alliant Energy Corp. 44,534 1,996,014 Ameren Corp. 65,859 1,973,794 Centrica PLC (United Kingdom) 1,813,027 9,466,556 Dominion Resources, Inc. 67,300 3,439,703 E.ON AG (Germany) 179,758 3,237,914 GDF Suez (France) 146,950 3,305,350 National Grid PLC (United Kingdom) 837,073 9,454,876 National Grid PLC ADR (United Kingdom) 123,100 6,972,384 PG&E Corp. 92,856 3,802,453 Sempra Energy 84,843 5,804,958 Wisconsin Energy Corp. 27,256 1,022,918 Oil, gas, and consumable fuels (2.0%) EQT Corp. 29,700 1,783,782 Origin Energy, Ltd. (Australia) 205,998 2,360,474 Water utilities (6.7%) American Water Works Co., Inc. 153,968 5,876,959 Severn Trent PLC (United Kingdom) 93,961 2,431,216 United Utilities Group PLC (United Kingdom) 487,194 5,319,504 Total common stocks (cost $179,670,388) SHORT-TERM INVESTMENTS (5.8%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 10,197,971 $10,197,971 SSgA Prime Money Market Fund 0.10% (P) 390,000 390,000 U.S. Treasury Bills with effective yields ranging from 0.175% to 0.187%, May 2, 2013 $478,000 477,761 U.S. Treasury Bills with effective yields ranging from 0.170% to 0.172%, May 30, 2013 (SEGSF) 375,000 374,759 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.095%, December 13, 2012 371,000 370,988 Total short-term investments (cost $11,811,268) TOTAL INVESTMENTS Total investments (cost $191,481,656) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $90,397,887) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 12/20/12 $877,623 $873,984 $3,639 Australian Dollar Sell 12/20/12 877,623 873,676 (3,947) British Pound Sell 12/20/12 2,515,969 2,536,419 20,450 Euro Buy 12/20/12 2,469,657 2,464,799 4,858 Barclays Bank PLC British Pound Buy 12/20/12 262,427 264,558 (2,131) Euro Buy 12/20/12 4,608,786 4,600,219 8,567 Hong Kong Dollar Buy 12/20/12 4,321,652 4,321,878 (226) Japanese Yen Buy 12/20/12 3,395,430 3,495,778 (100,348) Citibank, N.A. Australian Dollar Buy 12/20/12 695,428 691,750 3,678 British Pound Sell 12/20/12 4,206,205 4,240,231 34,026 Euro Buy 12/20/12 1,584,608 1,517,150 67,458 Credit Suisse AG British Pound Buy 12/20/12 1,537,074 1,549,162 (12,088) Euro Buy 12/20/12 5,580,727 5,569,110 11,617 Japanese Yen Sell 12/20/12 3,243,209 3,335,863 92,654 New Zealand Dollar Buy 12/20/12 386,261 387,402 (1,141) Deutsche Bank AG Euro Sell 12/20/12 2,732,934 2,728,149 (4,785) Goldman Sachs International Australian Dollar Buy 12/20/12 898,782 894,608 4,174 Australian Dollar Sell 12/20/12 898,782 893,998 (4,784) British Pound Sell 12/20/12 115,192 116,097 905 Euro Buy 12/20/12 242,725 259,088 (16,363) Japanese Yen Buy 12/20/12 585,350 602,159 (16,809) HSBC Bank USA, National Association Australian Dollar Buy 12/20/12 799,554 795,790 3,764 British Pound Buy 12/20/12 1,110,109 1,119,172 (9,063) Euro Buy 12/20/12 378,266 377,400 866 Hong Kong Dollar Buy 12/20/12 3,485,735 3,486,025 (290) JPMorgan Chase Bank N.A. British Pound Sell 12/20/12 3,390,246 3,411,311 21,065 Canadian Dollar Buy 12/20/12 3,889,946 3,873,224 16,722 Euro Buy 12/20/12 777,735 776,092 1,643 Hong Kong Dollar Buy 12/20/12 1,044,665 1,044,759 (94) Japanese Yen Sell 12/20/12 641,324 686,953 45,629 Royal Bank of Scotland PLC (The) British Pound Sell 12/20/12 8,520,874 8,590,479 69,605 Euro Buy 12/20/12 1,882,876 1,845,201 37,675 Euro Sell 12/20/12 1,882,876 1,878,131 (4,745) Japanese Yen Buy 12/20/12 143,691 149,144 (5,453) Japanese Yen Sell 12/20/12 143,691 147,789 4,098 State Street Bank and Trust Co. Australian Dollar Buy 12/20/12 1,031,885 1,026,412 5,473 Canadian Dollar Sell 12/20/12 596,262 593,634 (2,628) Euro Buy 12/20/12 1,784,017 1,736,230 47,787 UBS AG Australian Dollar Sell 12/20/12 815,084 810,653 (4,431) British Pound Sell 12/20/12 3,152,171 3,177,615 25,444 Euro Buy 12/20/12 7,476,091 7,460,556 15,535 WestPac Banking Corp. Australian Dollar Sell 12/20/12 502,080 499,393 (2,687) British Pound Buy 12/20/12 1,579,370 1,591,697 (12,327) Euro Buy 12/20/12 953,340 951,696 1,644 Japanese Yen Buy 12/20/12 2,091,467 2,152,453 (60,986) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $203,532,263. (b) The aggregate identified cost on a tax basis is $191,884,860, resulting in gross unrealized appreciation and depreciation of $24,081,974 and $12,389,489, respectively, or net unrealized appreciation of $11,692,485. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $10,739,224 $21,129,361 $21,670,614 $5,189 $10,197,971 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $197,612 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 60.7% United Kingdom 20.5 Japan 5.9 Germany 3.3 Spain 2.4 France 1.6 China 1.4 Portugal 1.3 Italy 1.2 Australia 1.2 India 0.5 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $131,627 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $210,879 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $130,908. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $4,144,256 $— $— Industrials 3,474,355 — — Utilities 184,147,255 — — Total common stocks — — Short-term investments 10,587,971 1,223,508 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $283,650 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $548,976 $265,326 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Utilities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013
